Third District Court of Appeal
                                State of Florida

                            Opinion filed April 29, 2015
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-164
                          Lower Tribunal No. 10-35247
                              ________________


                    Jay Liebman and Andrea Liebman,
                                    Appellants,

                                         vs.

                Deutsche Bank National Trust Company,
                                     Appellee.


     An appeal from the Circuit Court for Miami-Dade County, Marc
Schumacher, Judge.

      Jay Liebman, in proper person and Andrea Liebman, in proper person.

     Baker, Donelson, Bearman, Caldwell & Berkowitz and Diana B. Matson (Ft.
Lauderdale), for appellee.


Before SHEPHERD, C.J., and SUAREZ and SALTER, JJ.

      SUAREZ, J.

      Jay and Andrea Liebman appeal from a Final Judgment of Foreclosure in

favor of Deutsche Bank National Trust Company. Finding no basis for reversal

demonstrated in the record before this Court, we affirm. Fla. R. Civ. P. 9.315.